Case 10-27855-gs Doc 2847-1 Entered 05/29/20 08:15:02 Page 1of1

Dilks| &|Knopik

NOTICE OF ASSIGNMENT

For good and valuable consideration, the undersigned, Ventura Saenz for the intestate Estate of Maria
E. Saenz (“Assignor"), hereby, assigns, conveys and transfers over and unto Dilks & Knopik, LLC
("Assignee"), ary and all of right, title and interest in and to the below referenced tunds/claitn(s).

The Assigned funds/claim(s):

Debtor: American Pacific Financial Corporation

Court: United States Bankruptcy Court - District of Nevada
Cage Number: 10-27855-G8

Chapler: 7

Claim: 380

Original Creditor: Maria E, Saenz

Purchase Price:

FUNDS/CLAIM(S) ARE BEING ASSIGNED "AS-IS, WHERE-IS" WITH NO WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXCEPT AS EXPRESSLY PROVIDED IN THE
ASSIGNMENT AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

IN WITNESS WHEREOF, the parties hereto have caused this notice of assignment to be executed as
of the Thursday, April 30, 2020.

Ventura Saenz for the intestate Estate of Maria E. Saenz

 

———

LE
